                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

DIAHNA CARROLL                                           )
              Plaintiff                                  )
                                                         )
Vs.                                                      )
                                                         ) Case No.
SONNY PERDUE, Secretary                                  )
UNITED STATES DEPARTMENT OF                              )
AGRICULTURE, RMA                                         )
                                                         )
UNITED STATES OF AMERICA                                 )
               Defendant                                 )


                                 COMPLAINT AND JURY DEMAND

           COMES NOW Plaintiff, Dianha Carroll, and for her causes of action against defendants

United States Department of Agriculture [hereafter USDA] alleges as follows:

                                      1) JURISDICTION AND VENUE

           2)      Plaintiff has exhausted all administrative remedies in that on October 7, 2019

defendant issued its Final Agency Decision on Plaintiff’s mixed claims. That FAD was received

by Complainant or her Counsel until December 12, 2019 via email. The FAD originally mailed

on October 7, 2019 was mailed to the wrong addresses. Neither Plaintiff nor her counsel were at

the address found on the certificate of service. Each had previously made their addresses known

to the Agency. A copy of the FAD and the email showing delivery is attached hereto as Exhibit

A.

           3)      Plaintiff timely filed this lawsuit within 90 days of receipt of the FAD.

           4)      Jurisdiction is appropriate pursuant to 28 U.S.C. § 1331 because Plaintiff asserts

federal causes of action pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e

et. seq.

                                                     1

                Case 4:20-cv-00185-BCW Document 1 Filed 03/12/20 Page 1 of 9
       5)      Plaintiff was employed with the Defendant in Kansas City, Missouri. Venue is

proper in this Court pursuant to 28 U.S.C. § 1391 in that the employment practices alleged to be

unlawful were committed within the jurisdiction of the United States District Court for the

District of Missouri, specifically in Kansas City, Missouri.

                                                     PARTIES

       6)      Plaintiff is a black female who has participated in prior protected activity. She

resides in Missouri.

       7)      Defendant Perdue, in his capacity as Secretary of the Department of Agriculture,

RMA located at the Department of Veterans’ Affairs in Washington, D.C.

       8)      The United States of America and it’s Agency, The United States Department of

Agriculture, Risk Management Agency [hereafter USDA] is located at 6501 Beacon Drive,

Kansas City, Missouri.

                       ALLEGATIONS COMMON TO ALL COUNTS

       9)      Plaintiff was a Management Analyst (GS-0343-12) USDA, FSA, Agricultural

Marketing Service (AMS), Commodity Management Support Branch (CMSB) in Kansas City

Missouri.

       10)     Plaintiff had been in her position for more than twenty years and with the USDA

for approximately 28 years.

       11)     Plaintiff experienced race, age and sex discrimination continuously during her

time with the USDA.

       12)     Plaintiff has filed a previous EEO complaint against the Agency regarding race

and sexual harassment against a white male division chief that was resolved in her favor. Since

that time, one of those who have been involved in harassing Plaintiff on an ongoing basis has



                                                 2

            Case 4:20-cv-00185-BCW Document 1 Filed 03/12/20 Page 2 of 9
cohabited with the white division chief and has engaged in harassment and retaliation against the

Plaintiff.

        13)     The last incident of harassment occurred on or about May, 2017 when Ms.

Graves, a white female, accused Plaintiff of defacing property. Ms. Graves reported the alleged

conduct to the Branch Chief of the division in which both Plaintiff and Ms. Graves worked.

        14)     Upon receipt of that report, management immediately contacted Security and the

Emergency Preparedness Division. Plaintiff was interrogated for over an hour and issued a

citation indicating that she had defaced property and impeded the performance of official duties

of a governmental employee.

        15)     Management conducted no investigation into the matter but instead elevated it to

the Emergency Preparedness Division.

        16)     Plaintiff did not and could establish that she was not present at the time that the

alleged defacing occurred and could not have engaged in that behavior.

        17)     The Agency did not follow its own policies and procedures regarding this matter.

        18)     As a result of this incident, Plaintiff was humiliated, degraded and otherwise

harmed. She expended substantial sums of money in defending against the false charges.

        19)     Plaintiff believes this action to be an act of harassment as she had been subjected

to an ongoing pattern or practice of harassment during her tenure with the USDA.

        20)     20. During the course of her employment, Plaintiff experienced pervasive

harassment directed at her as a black woman.

        21)     On multiple occasions she was subjected to racial epithets and remarks about her

skin color including, without limitation, that Plaintiff acted entitled because her ancestors were

slaves.”



                                                  3

             Case 4:20-cv-00185-BCW Document 1 Filed 03/12/20 Page 3 of 9
       22)     Plaintiff brought these and other remarks to the attention of the Agency. No

effective remedial measures were enacted to stop the harassment.

       23)     Instead of stopping the harassment, Plaintiff was required to sit directly in front of

her white co-worker who was directing racial comments and other sarcastic and degrading

remarks toward Plaintiff.

       24)     The behavior became so outrageous, that Plaintiff requested security to be present

daily because she did not feel safe. Eventually Plaintiff was moved a little further from the

harassing co-worker, but they still sat on the same row and Plaintiff continued to feel threatened.

       25)     Plaintiff exhausted her administrative remedies by contacting her EEO counselor

on or about May 16, 2017. She was given her notice of right to file formal complaint on July 28,

2017. She received her FAD on December 12, 2019.

       26)     As a direct and proximate result of the conduct of Defendants and the conduct of

the supervisors and managers, Plaintiff suffered grievous injury and damage, including but not

limited to past, present and future lost wages, benefits, earnings and earning capacity, mental

anguish, pain, humiliation, embarrassment, depression, anxiety, anger, physical manifestations of

emotional distress and physical injury and lost enjoyment of life.

             COUNT 1: RACE DISCRIMINATION – DISPARATE TREATMENT
                               ALL DEFENDANTS

       27)     Plaintiff hereby incorporates by this reference each and every allegation found in

paragraphs 1-26.

       28)     Plaintiff, a black female, is a member of a protected class.

       29)     She was qualified for the position she held at the USDA and met her employer’s

legitimate performance expectations.

       30)     Plaintiff suffered adverse job actions when management:

                                                 4

          Case 4:20-cv-00185-BCW Document 1 Filed 03/12/20 Page 4 of 9
             a. Issued Plaintiff a citation for defacing property and impeding the performance of

   official duties of a governmental employee.

             b.   Failed to follow the Agency protocols, processes and policies in the investigation

   of these matters.

             c. Publicly humiliated plaintiff essentially calling her a thief in a manner that her co-

   workers were aware.

             d. Refuse to give effectively remediate the harassment that was occurring.

             e. Other events as set forth in the Statement of Facts.

       31)        The Agency and Management Officials treated similarly situated Caucasian

employees more favorably than Plaintiff.

       32)        As a direct and proximate result of the conduct of Defendants and the conduct of

the supervisors and managers, Plaintiff suffered grievous injury and damage, including but not

limited to past, present and future lost wages, benefits, earnings and earning capacity, mental

anguish, pain, humiliation, embarrassment, depression, anxiety, anger, physical manifestations of

emotional distress and physical injury and lost enjoyment of life.

                      COUNT 2: RACIALLY HOSTILE ENVIRONMENT
                                    All Defendants

       33)        Plaintiff hereby incorporates by this reference each and every allegation found in

paragraphs 1-.26.

       34)        During the course of Plaintiff’s employment with the defendant, Plaintiff

experienced a racially hostile environment in that:

             a. Plaintiff was subjected to harassment;

             b. The harassment was unwelcome;

             c. The harassment was based upon Plaintiff’s race;

                                                   5

          Case 4:20-cv-00185-BCW Document 1 Filed 03/12/20 Page 5 of 9
             d. The harassment was sufficiently severe or pervasive that a reasonable person in

   Plaintiff’s position would find Plaintiff’s work environment to be hostile or abusive; and

             e. At the time the harassment occurred and as a result of it, Plaintiff believed the

   work environment to be hostile or abusive.

             f. Defendants knew or should have known of the harassment; and

             g. Defendants failed to take prompt, appropriate corrective action to end the

   harassment.

                35)     As a direct and proximate result of the conduct of Defendants and the

conduct of the supervisors and managers, Plaintiff suffered grievous injury and damage,

including but not limited to past, present and future lost wages, benefits, earnings and earning

capacity, mental anguish, pain, humiliation, embarrassment, depression, anxiety, anger, physical

manifestations of emotional distress and physical injury and lost enjoyment of life.

                    COUNT 3: HOSTILE ENVIRONMENT BASED ON SEX
                                    All Defendants


       58)      Plaintiff hereby incorporates by this reference each and every allegation found in

paragraphs 1-.26.

       59)      During the course of Plaintiff’s employment with the defendant, Plaintiff

experienced a hostile environment based on sex in that:

             a. Plaintiff was subjected to harassment;

             b. The harassment was unwelcome;

             c. The harassment was based upon Plaintiff’s race;

             d. The harassment was sufficiently severe or pervasive that a reasonable person in

   Plaintiff’s position would find Plaintiff’s work environment to be hostile or abusive; and



                                                  6

          Case 4:20-cv-00185-BCW Document 1 Filed 03/12/20 Page 6 of 9
             e. At the time the harassment occurred and as a result of it, Plaintiff believed the

   work environment to be hostile or abusive.

             f. Defendants knew or should have known of the harassment; and

             g. Defendants failed to take prompt, appropriate corrective action to end the

   harassment.

   63. As a direct and proximate result of the conduct of Defendants and the conduct of the

supervisors and managers, Plaintiff suffered grievous injury and damage, including but not

limited to past, present and future lost wages, benefits, earnings and earning capacity, mental

anguish, pain, humiliation, embarrassment, depression, anxiety, anger, physical manifestations of

emotional distress and physical injury and lost enjoyment of life.



                                   COUNT 5: RETALIATION
                                       All Defendants

       60)      Plaintiff hereby incorporates by this reference each and every allegation found in

paragraphs 1-53.

       61)      Plaintiff complained to defendants her concerns that she was being discriminated

against. She also attended mediation of those complaints and subsequent to that mediation,

began to experience retaliation as a resu..

       62)      Plaintiff reasonably believed that Plaintiff was being harassed and / or

discriminated against on the basis of race and sex or age.

       63)      Defendant engaged in adverse actions against the Plaintiff including that they:

                 a. Issued Plaintiff a citation for defacing property and impeding the

                     performance of official duties of a governmental employee.




                                                  7

          Case 4:20-cv-00185-BCW Document 1 Filed 03/12/20 Page 7 of 9
                b.   Failed to follow the Agency protocols, processes and policies in the

                     investigation of these matters.

                c. Publicly humiliated plaintiff essentially calling her a thief in a manner that

                     her co-workers were aware.

                d. Refuse to give effectively remediate the harassment that was occurring. As a

                     direct and proximate result of the conduct of Defendnats and the conduct of

                     the supervisors and managers, acting within the course and scope of their

                     employment, plaintiff suffered grievous injury and damage including, but not

                     limited to past, present and future medical and psychiatric expense, lost

                     wages, lost benefits, lost earning capacity mental anguish and pain including

                     humiliation, embarrassment, depression, anxiety, anger and lost enjoyment of

                     life

                e. Other events as set forth in the Statement of Facts.

       64)     Plaintiff’s complaints of racial and sex based harassment and / or discrimination

were contributing and / or motivating factors in the adverse actions taken against Plaintiff.

       65)     As a direct and proximate result of the conduct of Defendants and the conduct of

the supervisors and managers, Plaintiff suffered grievous injury and damage, including but not

limited to lost wages, benefits, earnings and earning capacity, mental anguish, pain, humiliation,

embarrassment, depression, anxiety, anger, physical manifestations of emotional distress and

physical injury and lost enjoyment of life.

       WHEREFORE, Plaintiff respectfully prays that this court:


       A.       Issue judgment against the defendants for all the damages that plaintiff has

incurred, including without limitation, physical and personal injury, emotional distress, back pay,


                                                  8

            Case 4:20-cv-00185-BCW Document 1 Filed 03/12/20 Page 8 of 9
future pay, lost earnings, lost earning capacity, special damages, and all compensatory damages

to which the plaintiff is entitled;

        B.      Issue judgment against the defendants for equitable or injunctive relief;

        C.      Issue judgment against the defendants, or any defendant, for punitive and / or

statutory damages to which the plaintiff may be entitled due to the defendants’ intentional

violation of the rights of the plaintiff;

        D.      Award plaintiff her reasonable attorneys’ fees, costs and expenses;

        E.      Award to plaintiff any and all such further relief as may be equitable and just.

                                               Respectfully submitted,

                                               RANDLES MATA, LLC

                                               /s/ Rebecca M. Randles
                                               Rebecca M. Randles, MO#. 40149
                                               851 NW 45th Street, Suite 310
                                               Kansas City, MO 64116
                                               (816) 931-9901; (816) 931-0134 fax
                                               rebecca@randlesmatalaw.com

                                               ATTORNEY FOR PLAINTIFF




                         PLAINTIFF’S DEMAND FOR A JURY TRIAL


        Plaintiff demands a trial by jury on all issues.




                                                   9

             Case 4:20-cv-00185-BCW Document 1 Filed 03/12/20 Page 9 of 9
